United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 30, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10684 International Game Technology Nevada 88-0173041 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6355 South Buffalo Drive, Las Vegas, Nevada 89113 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (702) 669-7777 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of each of the registrant’s classes of common stock, as of May 3, 2013: 260.4million shares of common stock at $.00015625 par value. TABLE OF CONTENTS GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) 3 PART I – FINANCIAL INFORMATION Item 1. Unaudited Consolidated Interim Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 45 PART II – OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. Mine Safety Disclosures 54 Item 5. Other Information 54 Item 6. Exhibits 55 2 GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) Fiscal dates—actual: Fiscal dates—as presented: March 30, 2013 March 31, 2013 March 31, 2012 March 31, 2012 September 29, 2012 September 30, 2012 Abbreviation/term Definition Anchor Anchor Gaming APIC additional paid-in-capital ASP average sales price per machine unit ASR accelerated share repurchase transaction ASU Accounting Standards Update 5.5% Bonds 5.5% fixed rate notes due 2020 7.5% Bonds 7.5% fixed rate notes due 2019 bps basis points CEO chief executive officer CFO chief financial officer DAU Daily Active Users DCF discounted cash flow DoubleDown Double Down Interactive LLC EBITDA earnings before interest, taxes, depreciation, and amortization EPS earnings per share ERISA Employee Retirement Income Security Act Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board GAAP generally accepted accounting principles IGT, we, our, the Company International Game Technology and its consolidated entities IGT rgs® IGT Remote Game Server® IP intellectual property IRS Internal Revenue Service LIBOR London inter-bank offered rate MAU Monthly Active Users MDA management’s discussion and analysis of financial condition and results of operations Notes 3.25% convertible notes due 2014 OSHA Occupational Safety & Health Administration pp percentage points R&D research and development SEC Securities and Exchange Commission SIP 2002 Stock Incentive Plan SG&A sales, general and administrative UK United Kingdom US United States UTBs unrecognized tax benefits VIE variable interest entity VWAP average daily volume weighted average price VLT video lottery terminal WAP wide area progressive Yield average revenue per unit per day * not meaningful (in tables) 3 PART I – FINANCIAL INFORMATION Item 1. Unaudited Consolidated Interim Financial Statements CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 5 CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 SUPPLEMENTAL CASH FLOWS INFORMATION 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 9 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 9 2. VARIABLE INTERESTS AND AFFILIATES 11 3. RECEIVABLES 11 4. CONCENTRATIONS OF CREDIT RISK 13 5. INVENTORIES 13 6. PROPERTY, PLANT AND EQUIPMENT 13 7. GOODWILL AND OTHER INTANGIBLES 14 8. FAIR VALUE MEASUREMENTS 14 9. FINANCIAL DERIVATIVES 17 CREDIT FACILITIES AND INDEBTEDNESS 18 CONTINGENCIES 19 INCOME TAXES 24 EMPLOYEE BENEFIT PLANS 25 EARNINGS PER SHARE 26 BUSINESS SEGMENTS 26 DISCONTINUED OPERATIONS 27 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Periods Ended March 31, Second Quarters Six Months (In millions, except per share amounts) Revenues Gaming operations $ Product sales Interactive Total revenues Costs and operating expenses Cost of gaming operations Cost of product sales Cost of interactive Selling, general and administrative Research and development Depreciation and amortization Contingent acquisition-related costs Impairment - - Total costs and operating expenses Operating income Other income (expense) Interest income Interest expense ) Other ) Total other income (expense) Income from continuing operations before tax Income tax provision Income from continuing operations Loss from discontinued operations, net of tax - ) - ) Net income $ Other comprehensive income (loss), net of $0 tax Foreign currency translation adjustment ) ) Unrealized loss on available-for-sale securities - ) - ) Comprehensive income $ Basic earnings (loss) per share Continuing operations $ Discontinued operations - - - ) Net income $ Diluted earnings (loss) per share Continuing operations $ Discontinued operations - - - ) Net income $ Cash dividends declared per share $ Weighted average shares outstanding Basic Diluted See Accompanying Notes 5 CONSOLIDATED BALANCE SHEETS March 31, September 30, (In millions, except par value) Assets Current assets Cash and equivalents $ $ Restricted cash and investment securities Restricted cash and investment securities of VIEs Jackpot annuity investments Jackpot annuity investments of VIEs Accounts receivable, net Current maturities of contracts and notes receivable, net Inventories Deferred income taxes Other assets and deferred costs Total current assets Property, plant and equipment, net Jackpot annuity investments Jackpot annuity investments of VIEs Contracts and notes receivable, net Goodwill Other intangible assets, net Deferred income taxes Other assets and deferred costs Total Assets $ $ Liabilities and Shareholders' Equity Liabilities Current liabilities Accounts payable $ $ Jackpot liabilities, current portion Accrued employee benefits Accrued income taxes Dividends payable Other accrued liabilities Total current liabilities Long-term debt Jackpot liabilities Other liabilities Total Liabilities Commitments and Contingencies Shareholders' Equity Common stock: $.00015625 par value; 1,280.0 shares authorized; 270.1 and 343.5 issued; 260.6 and 266.1 outstanding - Additional paid-in capital Treasury stock at cost: 9.5 and 77.4 shares ) ) Retained earnings Accumulated other comprehensive income ) Total Equity Total Liabilities and Shareholders' Equity $ $ See Accompanying Notes 6 CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended March 31, (In millions) Operating Net income $ $ Adjustments: Depreciation and amortization Acquisition-related contingent earn-out costs - Discounts and deferred issuance costs Share-based compensation Bad debt provisions ) Net loss on disposal and impairment Excess tax benefits from employee stock plans ) ) Other non-cash items Changes in operating assets and liabilities, excluding acquisitions: Receivables ) ) Inventories ) Accounts payable and accrued liabilities ) Jackpot liabilities ) ) Income taxes, net of employee stock plans ) ) Other assets and deferred costs ) Net operating cash flows Investing Capital expenditures ) ) Proceeds from assets sold Jackpot annuity investments, net Changes in restricted cash Loans receivable payments received Business acquisitions, net of cash acquired - ) Net investing cash flows ) ) Financing Debt proceeds - Debt repayments ) - Employee stock plan proceeds Excess tax benefits from employee stock plans Share repurchases ) ) Noncontrolling interest acquired - ) Dividends paid ) ) Acquisition-related contingent consideration ) - Net financing cash flows ) ) Foreign exchange rates effect on cash and equivalents ) Net change in cash and equivalents ) Beginning cash and equivalents Ending cash and equivalents $ $ See Accompanying Notes 7 SUPPLEMENTAL CASH FLOWS INFORMATION Six Months Ended March 31, (In millions) Jackpot funding Change in jackpot liabilities $ ) $ ) Jackpot annuity purchases ) ) Jackpot annuity proceeds Net change in jackpot annuity investments Net jackpot funding $ ) $ Capital expenditures Property, plant and equipment $ ) $ ) Gaming operations equipment ) ) Intellectual property ) ) Total $ ) $ ) Payments Interest $ $ Income taxes Acquisition-related retention bonuses - Acquisition-related contingent earn-out consideration Operating cashflows - Financing cashflows - Total $ $
